Order, Supreme Court, New York County (Karla Moskowitz, J.), entered October 11, 1990, which substituted plaintiffs’ insurer’s choice of attorneys instead of plaintiffs’ chosen counsel, unanimously affirmed, with costs.
*566Upon full payment of the $3,800,000 claim owing to plaintiffs under the policy, the insurer was entitled to be immediately subrogated to its insured’s rights and remedies against the party primarily liable (New York Bd. of Fire Underwriters v Trans Urban Constr. Co., 91 AD2d 115, 119, affd 60 NY2d 912; 6A Appleman, Insurance Law § 4051, at 112). That plaintiffs were not reimbursed to the extent of its $1000 deductible under their policy, does not preclude application of these general principles of subrogation. In light of the insurer’s right to counsel of its choice as the true plaintiff in interest, there is no basis for plaintiffs’ claim that ethical considerations require a contrary result. Concur — Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.